UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                     ______________________________

                              No. 98-30655
                     ______________________________

                              ERROL KIGER,

                                                 Plaintiff-Appellant,

                                 VERSUS

                         DOUCET & ADAMS, INC.,

                                                 Defendant-Appellee.

          ____________________________________________________

              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                              (96-CV-1915-T)
          ____________________________________________________
                             February 9, 2000

Before POLITZ and DAVIS, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:**

     Appellant, Errol Kiger, appeals the judgment of the district

court entered in favor of the appellee, Doucet & Adams, Inc.

(“D&A”).     Kiger contends that the district court erred in failing

to find D&A negligent per se based on violations of U.S. Army

Corps of Engineers’ safety regulations.      On June 5, 1996, Kiger

filed suit pursuant to the Jones Act, 46 U.S.C. §688 (1994).

Following a non-jury trial, on May 15, 1998,     the district court

entered judgment in favor of     D&A.


     *
       Judge, U.S. Court of International Trade, sitting by
designation.
     **
        Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                               FACTS

     On December 31, 1995, Kiger, an employee of D&A, sustained

injuries while working as a seaman on the vessel M/V DAD.       The

vessel was chartered to Great Lakes Dredge & Dock Co., which in

turn was under contract to the Corps of Engineers.    The vessel

underwent two separate inspections approximately two weeks prior

to the accident, both of which determined that the M/V DAD was

safe and fit, and met the Corps’ safety standards.

     At the time of the accident, Kiger was attempting to descend

a ladder from the fidley deck to the engine room.    His foot

caught a lip at the top of the stair-ladder to the engine room

and he fell, sustaining injuries to his lower back, neck, knee

and left arm.   The lip is a common feature on boats, designed to

divert water from running over the deck onto the engines.

                              DISCUSSION

                                  I.

     D&A contends that Kiger’s appeal should be dismissed without

consideration of the merits.    Specifically, D&A notes that Kiger

failed to enter into evidence the U.S. Army Corps of Engineers

Safety and Health Requirements manual,     U.S. Army Corps of

Engineers Safety and Health Requirements, Manual No. 385-1-1

(1996), on which he relies.    D&A also argues that Kiger failed to

file the entire record as required by Rule 10(b)(2).    FED. R. APP.

P. 10(b)(2).

     Whether or not the Corps Manual was placed in evidence in

the district court, it was discussed by the court and we take

judicial notice of it as a public document.     See Lovelace v.

                                 -2-
Software Spectrum Inc., 78 F.3d 1015, 1018 (5th Cir. 1996)

(judicial notice taken of public disclosure documents filed with

the SEC in securities fraud claim).       As in Lovelace, judicial

notice is appropriate to determine simply what the document

contains.

     Aside from the Corps Manual, the only evidence that D&A

alleges is necessary and missing from the record on appeal is the

testimony of Cory Kief and Arthur Sargent.       Their testimony is

not relevant to the issue on appeal, nor has D&A provided any

indication of prejudice due to the exclusion of such testimony.

None of the other issues raised by D&A require dismissal, and we

decline to exercise our discretion to dismiss the appeal.

                                  II.

     Kiger contends that the trial court erred in failing to find

D&A negligent per se based on alleged violations of the Corps’

safety regulations pertaining to tripping hazards on vessels.         We

need not reach the issue of the applicability of negligence per

se principles to this case.

     The district court’s decision is affirmed because there was

no violation of the Corps Manual.       Kiger cites to section

19.B.01(a) of the Corps Manual, which states that “[a]ll means of

access shall be properly secured, guarded, and maintained free of

slipping and tripping hazards.”     Corps Manual §19.B.01(a) at 330.

Kiger ignores the reference contained in section 19.B.01(a) to

section 21 which sets forth the requirements for Safe Access and

Fall Protection.   Id. § 21 at 351-382.      Section   21.A.13(c)

provides that “[a]ll obstructions or projections into an

                                  -3-
accessway shall be removed or conspicuously marked.”   Id. §

21.A.13(c) at 355.   Furthermore, section 19.A.07(i), which

provides for general safe practices on floating plants, and which

specifically contemplates nonmoveable obstructions, such as the

lip, states that “[p]rojection and tripping hazards shall be

removed, identified with warning signs, or distinctly marked with

safety yellow.”   Id. § 19.A.07(i) at 328 (emphasis added).    The

lip over which Kiger fell was painted bright yellow in compliance

with these sections of the Corps Manual.   Kiger v. Doucet &

Adams, Inc., 1998 WL 249221, at *2 ¶ 9 .   Therefore, there was no

violation of the Corps Manual.

                            CONCLUSION

     Kiger’s contention that the trial court erred in failing to

find D&A negligent per se based on alleged violations of the

Corps Manual pertaining to tripping hazards is rejected.

Judgment for defendant is affirmed.




                                 -4-